DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Receipt of the Information Disclosure Statements filed on August 3, 2021; September 30, 2021; and May 18, 2022 is acknowledged. Signed copies are attached to this office action. 
In the IDS dated August 3, 2021 US 2011/01986786 drawn to determining trustworthiness and familiarity of users of an electronic billing and payment system and NPL documents 1-7 and 11-12 have not been considered.  

Claim Objections
Claim 2 is objected to because of the following informalities:  salicylic is spelled incorrectly in line 5.  Appropriate correction is required.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of Lee et al. (US 2002/0086039). Lee discloses cosmetic compositions, for example antiperspirant and deodorant products that can be in the form of a stick.  Lee additionally discloses components such as PPG-14 butyl ether, baking soda, dimethicone, isopropyl myristate, mineral oil, octyl dodecanol and stearyl alcohol can be included in said sticks. Lee, however, discloses active ingredients such as aluminum zirconium tetrachlorohydrex gly or aluminum chlorohyrate are included.  
Additional prior art includes Oblong et al. (US 2007/0203240). Oblong discloses personal care compositions comprising niacinamide, stearyl alcohol, dimethicone, and petrolatum. However, the composition is a moisturizing skin cream/lotion.  Examples of solid antiperspirants comprise aluminum zirconium tetrachlorohydrex glycinate. 
Scavone (US 6,485,717) and (US 7,033,579) discloses anhydrous antiperspirant and deodorant composition comprising stearyl alcohol, niacinamide, and dimethicone, however, Scavone also requires the use of aluminum zirconium tetrachlorohydrex glycinate. 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of Osipow et al. (US 5,433,943). The teachings of Osipow are discussed below. Osipow does not disclose the use of magnesium hydroxide is not disclosed, nor is there any teaching within the art to indicate that magnesium hydroxide can be used in deodorant stick compositions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osipow et al. (US 5,433,943). 
Osipow discloses a deodorant composition.
	Example 1 discloses a deodorant stick composition comprising: 
	*Calcium carbonate (antimicrobial); 
*Wax blend-stearyl alcohol has a melting point of 59.4-59.8 °Celsius, which meets the limitation of a primary structurants in the instant claim. 
*Example 1 does not disclose a secondary structurants  greater than 8% having a melting point of at least 60 °Celsius. 
*Example 1 additionally does not disclose the use of an aluminum salt. 
Regarding claim 2, as noted above, Example 1 discloses the use of calcium carbonate. 
Regarding claim 3, calcium carbonate has a water solubility of 15 mg/L, which meets the limitation of at most about 90 g/L at 25 °Celsius. 
Regarding claim 4, Example 1 is not disclosed as containing baking soda. 
Regarding claim 5, Example 1 discloses 0.5% fragrance. As noted in the instant specification, “substantially free of” is defined as “about 2% or less” (page 3). 
Regarding claim 6-7, Example 1 is not disclosed as containing a silicone. 
	 Regarding claim 11, stearyl alcohol is present in the amount of 7.3%, it is the position of the Examiner that 7.3% is “about” 8%. 
Regarding claim 12, as note above, stearyl alcohol has a melting point of 59.4-59.8 °Celsius, which meets the limitation of a primary structurants in the instant claim.
Regarding claim 13, as noted above, Example 1 does not disclose a secondary structurants  greater than 5% having a melting point of at least 60 °Celsius.
Regarding claim 14, the stick formulation is prepared by melting the waxes, mixing until homogenous, and pouring into chilled containers while being kept cold until the sticks set (column 4, lines 44-60). 
Since Osipow discloses the same composition as recited in the instant claims, it would necessarily also possess the same properties as recited, absent a showing of evidence to the contrary. 
Osipow, therefore, anticipates the rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Osipow et al. (US 5,433,943). 
The teachings of Osipow are discussed above. 
Osipow does not exemplify the use of baking soda or sodium bicarbonate. 
Osipow discloses in deodorant compositions may contain sodium bicarbonate as a deodorant ingredient (column 4, lines 6-7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used any of the recited deodorant ingredients disclosed since they are disclosed as being functional equivalents to each other by Osipow. Therefore, the skilled artisan would expect the deodorant stick to skill function as claimed. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 8 is directed to the same invention as that of claim 1 of commonly assigned 10,543,164. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,966,915. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patented claims are drawn to deodorant sticks comprising an antimicrobial agent, a primary structurants having a melting point of at least 50 ° Celsius, and being free of an aluminum salt in the independent claim while additional limitations including secondary structurants, and liquid triglyceride components are recited in dependent claims.  
Claims 1-7 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,543,164. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patented claims are drawn to deodorant sticks comprising an antimicrobial agent, a primary structurants having a melting point of at least 50 ° Celsius, and being free of an aluminum salt in the independent claim while additional limitations including secondary structurants, and liquid triglyceride components are recited in dependent claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615